DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the object tracking device" in the sole clause.  There is insufficient antecedent basis for this limitation in the claim as no object tracking device has been established. For the purpose of examination this will be treated as “an object tracking device”. Appropriate correction and/or explanation is required.
Claim 16 depends from claim 15 and is rejected accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (US Pub. 2012/0113228), hereinafter Konno, in view of Hariton (US Pub. 2019/0251720).
Regarding claim 1, Konno discloses a method of tracking an object comprising: imaging a marker using a depth imaging camera, said marker comprising a three-dimensional pattern (Fig. 83; Paragraph [0689]: the marker D61 is placed on the plane (a table or the like, which is not shown) in the real space, and in the shooting direction of the outer imaging section D23. The marker D61 is a piece of paper that is rectangular-shaped, and an arrow is drawn at the center of the marker D61. The direction of the arrow drawn at the center of the marker D61 is in parallel with the longitudinal sides of the marker D61; Paragraph [0757]: the shape of a 3-dimensional object present in the real space may be recognized by using a camera capable of measuring a depth (distance in the forward direction of the camera) by infrared light or the like, a virtual model having the recognized shape may be set in a virtual space, and the 3-dimensional object may be deformed); generating a representation of the marker (Fig. 8; Paragraph [0216]: when the marker A61 (real object) is being shot by the outer imaging section A23. As shown in FIG. 8, a square including an arrow is drawn on the marker A61 The CPU A311 performs image processing such as pattern matching for an image obtained by the outer imaging section A23, thereby determining whether or not the marker is included in the image. When the marker A61 is being shot by the outer imaging section A23, the marker A61 is displayed as a real world image in a stereoscopically visible manner on the upper LCD A22, and a virtual object A62 (for example, a virtual object representing a dog) is displayed being superimposed onto the real world image, in a stereoscopically visible manner at the position of the marker A61. It is noted that as shown in FIG. 9, directions (forward direction, rightward direction, and upward direction) are set for the marker A61, a virtual object can be placed with its orientation corresponding to the orientation of the marker A61. For example, the virtual object A62 can be placed on the marker A61 such that the forward direction of the virtual object A62 coincides with the forward direction of the marker A61); matching the representation of the marker to a representation of a reference three-dimensional pattern in a reference orientation (Fig. 8; Fig. 75; Fig, 76; Paragraph [0216]: when the marker A61 (real object) is being shot by the outer imaging section A23. As shown in FIG. 8, a square including an arrow is drawn on the marker A61 The CPU A311 performs image processing such as pattern matching for an image obtained by the outer imaging section A23, thereby determining whether or not the marker is included in the image. When the marker A61 is being shot by the outer imaging section A23, the marker A61 is displayed as a real world image in a stereoscopically visible manner on the upper LCD A22, and a virtual object A62 (for example, a virtual object representing a dog) is displayed being superimposed onto the real world image, in a stereoscopically visible manner at the position of the marker A61. It is noted that as shown in FIG. 9, directions (forward direction, rightward direction, and upward direction) are set for the marker A61, a virtual object can be placed with its orientation corresponding to the orientation of the marker A61. For example, the virtual object A62 can be placed on the marker A61 such that the forward direction of the virtual object A62 coincides with the forward direction of the marker A61); comparing the representation of the marker to the representation of the reference three-dimensional pattern, and thereby determining a position and orientation of the object relative to the camera (Fig. 54; Paragraph [0562]: left camera image recognition result data De is data regarding the position relationship between the outer left imaging section C23a and the marker MK and calculated by using a camera image for a left eye shot by the outer left imaging section C23a. As a first example, the data regarding the position relationship is data representing a relative position relationship between the outer left imaging section C23a and the marker MK. As an example, the data regarding the position relationship is data representing the position and/or the orientation of the outer left imaging section C23a in the real world with reference to the position of the marker MK; Paragraph [0609]: as shown in FIG. 75 and FIG. 76, the CPU C311 arranges the virtual character C in the virtual space defined by the marker coordinate system (the coordinate system having the position of marker image MKi defined as the origin and having the axes in the longitudinal direction (Z-axis direction), the lateral direction (X-axis direction), and the normal direction (Y-axis direction) of the marker image MKi), changes the size of the virtual character C as necessary, and causes the virtual character C to perform the action set through the steps C81 to step C95. For example, when the virtual character C is caused to walk around the origin of the marker coordinate system, a display as if the virtual character C is walking around the marker image MKi is shown; Paragraph [0621]: the marker MK arranged in the real world is used as the imaging subject whose image is to be shot. When an image of the marker MK is shot and the marker MK is displayed as a marker image MKi, the virtual character C is additionally displayed on or near the marker image MKi. For realizing this, the marker MK is used in order to recognize the relative position relationship between the real world and the imaging apparatus (outer imaging section C23) as well as the orientation of the imaging apparatus, and to set a position at which the virtual object, a letter, or the like is to be additionally displayed in accordance with the result of the recognition).
	Konno does not explicitly disclose imaging a marker on an object surface.
	However, Hariton teaches using markers to track an object (Fig. 1; Abstract; Paragraph [0033]), further comprising imaging a marker on an object surface (Fig. 1; Paragraph [0033]: user interface component 114 may be configured to generate a user interface that provides a user with information related to system 100. For example, the information related to the system may comprise an indication of one or more connected devices (e.g., a user device such as a smartphone or display device, and/or other devices connectable to system 100), virtual content depicted in the augmented reality environment whether currently visible or not, virtual content available to be presented via display device 140 (e.g., content available via one or more devices of a user, electronic storage 130, and/or other components of system 100), an indication of a direction in which virtual content may be visible via display device 140, an indication of one or more markers visible via display device; Paragraph [0068]: the linkage points may be located on and/or comprise reflective tape strips affixed to the living entity, marker medallions or other jewelry, and/or other items configured to be used to provide linkage points associated with the living entity. The marker medallions or other jewelry may include a pattern formed by an LED grid; Paragraph [0101]: imaging sensor 150 may be physically located within a depth sensing camera communicatively coupled to display device 140 and/or one or more other components of system 100). Hariton teaches that this will enable a user enhanced control as well as provide more information relating to objects to the user (Paragraphs [0033]-[0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konno with the features of imaging a marker on an object surface as taught by Hariton so as to enable a user enhanced control as well as provide more information relating to objects to the user as presented by Hariton.
Regarding claim 2, Konno, in view of Hariton teaches a method of tracking an object according to claim 1, Konno discloses further comprising generating and displaying on a display a graphical element in dependence on the determined position and orientation of the object (Fig. 8; Paragraph [0216]: the marker A61 is displayed as a real world image in a stereoscopically visible manner on the upper LCD A22, and a virtual object A62 (for example, a virtual object representing a dog) is displayed being superimposed onto the real world image, in a stereoscopically visible manner at the position of the marker A61. It is noted that as shown in FIG. 9, directions (forward direction, rightward direction, and upward direction) are set for the marker A61, a virtual object can be placed with its orientation corresponding to the orientation of the marker A61. For example, the virtual object A62 can be placed on the marker A61 such that the forward direction of the virtual object A62 coincides with the forward direction of the marker A61).
Regarding claim 3, Konno, in view of Hariton teaches a method according to claim 2, Konno discloses wherein generating and displaying on the display the graphical element in dependence on the determined position and orientation of the object, comprises displaying one or more of a position, size and orientation of the graphical element on the display in dependence on the determined position and orientation of the object (Fig. 48-51; Paragraphs [0422]-[0423]: virtual camera data B78 includes position data and orientation data of a virtual camera in a marker coordinate system, which are calculated based on a marker recognition result described later…hand-drawing pen setting data B79 indicates the color and the size of the touch pen B28 when a hand-drawn object is input to the touch panel B13 using the touch pen B28. Initial values (e.g., "black" and "heavy line") are previously stored. When the cursor moves in response to a user's operation on the cross button B14A and selects a color designating icon or a size designating icon, it is determined that the user requests to change the color or the size of the touch pen B28, and the color or the size of the touch pen B28 is changed according to the user's request. The color or the size of the touch pen B28 having been changed is stored as the hand-drawing pen setting data B79).
Regarding claim 4, Konno, in view of Hariton teaches a method according to claim 2, Hariton discloses comprising capturing images of a scene including the object with a two-dimensional camera, and displaying the images of the scene on the display (Fig. 6; Paragraphs [0113]-[0114]: an operation 608, method 600 may include generating an image of the virtual content item to be displayed in the augmented reality environment based on the living entity. The image of the virtual content item may be generated based at least on the virtual content information and the field of view of the user. A user's field of view may be defined based on orientation information, location information, and/or other information. Updated images of virtual content may automatically be generated as a user's field of view changes or as a living entity moves within a user's field of view, thus changing the depiction of the virtual content in the augmented reality environment based on the reference frame of the virtual content and its correlation to the position of the linkage points. In some implementations, operation 608 may be performed by a processor component the same as or similar to image generation component 120 (shown in FIG. 1 and described herein)…operation 610, method 600 may include causing the image of the virtual content item to be displayed in the augmented reality environment via the display device. In some implementations, updated images of virtual content may be automatically displayed when generated (e.g., as a user's field of view changes or as a living entity moves within a user's field of view). In some implementations, operation 610 may be performed by a processor component the same as or similar to display control component 122).
Regarding claim 5, Konno, in view of Hariton teaches a method according to claim 4, Hariton discloses comprising displaying the graphical element on the display in a position corresponding to the position of the object in the scene, thereby superimposing the graphical element over the object in the image of the scene (Fig. 3A-3B; Paragraph [0087]: image generation component 120 may be configured to generate an image of virtual content to be displayed in the augmented reality environment based on a correlation between linkage points and the reference frame of the virtual content. For example, and referring to FIG. 3A, exemplary display 300 of an augmented reality environment is illustrated, in accordance with one or more implementations. In various implementations, content triggering component 118 may be configured to detect the living entity and multiple linkage points for the living entity visible within the field of view of a user. Based on the arrangement of the linkage points, image generation component 120 may be configured to generate an image of virtual content to be displayed in the augmented reality environment. For example, and referring to FIG. 3B, exemplary display 302 of an augmented reality environment is illustrated, in accordance with one or more implementations. Exemplary display 302 may include an image of virtual content superimposed over a view of a living entity in the augmented reality environment. In an exemplary implementation, exemplary display 302 may include an image of virtual content generated by image generation component 120 based on a correlation between linkage points and the reference frame of the virtual content).
Regarding claim 6, Konno, in view of Hariton teaches a method according to claim 2, Hariton discloses wherein the graphical element is a representation of a three-dimensional object (Paragraph [0036]: virtual content item may comprise a two- or three-dimensional virtual image of an object, a part of an object, a surface, a texture, an effect, and/or other content visibly manifested in views of the augmented reality environment. For example, a virtual content item may comprise an effect (or animation) that is rendered in an augmented reality environment when a particular action of a living entity is identified (e.g., virtual spinning wheels to replace legs when it is determined that the living entity is running). In some implementations, virtual content may comprise an avatar and/or other full- or partial-body virtual content object depicted based on the living entity. Virtual content comprising an avatar and/or other full- or partial-body virtual content object may be based on an individualized texture map (or “skin”) and created using a three-dimensional full body scan and/or using other techniques now known or future developed for generating three-dimensional content; Paragraph [0055]: content management component 116 may be configured to generate virtual content information. Virtual content information defining virtual content may be generated using various techniques. Virtual content information may be initially generated using one or more techniques for generating three-dimensional content. In various implementations, virtual content information defining virtual content objects may be generated based on user input identifying one or more parameters. Therefore, the virtual content information may include information indicating the one or more parameters in order to define a virtual content object. In some implementations, virtual content information defining virtual content objects may be generated using three-dimensional animation techniques, using three-dimensional drawings (e.g., using computer-aided design (CAD) software), based on three-dimensional photography of real-world objects, based on still images and/or videos captured with a three-dimensional camera, using three-dimensional graphic modeling techniques, and/or using other techniques now known or future developed for generating three-dimensional content. The virtual content information may be generated automatically and/or based on user input related to the one or more techniques for generating three-dimensional content. In various implementations, virtual content information may be generated, modified, and/or otherwise produced in real-time based on user input).
Regarding claim 7, Konno, in view of Hariton teaches a method according to claim 2, Hariton discloses wherein the marker is one of a plurality of markers, said method comprising identifying to which marker from the plurality of markers the marker on the object surface corresponds (Fig. 2: Paragraph [0043]: referring to FIG. 2, exemplary correlation 200 between an arrangement of linkage points defined with respect to a living entity and a reference frame of a virtual content item, in accordance with one or more implementations. Exemplary correlation 200 may define how virtual content 204 may be rendered and appear superimposed over or in conjunction with a view of living entity 202 in the augmented reality environment. Particular linkage points on living entity 202 may be matched with particular predefined points on virtual content 204. A given linkage point of living entity 202 may be matched with a given point of virtual content 204 based on the arrangement of the linkage points of living entity 202 and/or based on a pre-defined correlation between linkage points defined with respect to particular features of living entity 202 (i.e., the head, abdomen, knees, feet, etc.) and points of virtual content 204 associated with corresponding features of a living entity. Living entity 202 is depicted wearing glasses in exemplary correlation 200).
Regarding claim 8, Konno, in view of Hariton teaches a method according to claim 7, Hariton discloses wherein each of the plurality of markers is associated with an object, said method further comprising identifying the object based on the identification of the marker from the plurality of markers (Paragraph [0011]: content triggering component may be configured to utilize one or more image recognition techniques to detect a living entity and one or more linkage points for the living entity visible within the field of view of the user…content triggering component may be configured to detect linkage points for the living entity visible within the field of view using facial and/or body recognition techniques, by identifying one or more body parts of the living entity, by detecting clothing or items worn by living entity configured to serve as linkage points for virtual content, by detecting one or more specific colors or sound patterns, and/or using one or more other image recognition techniques capable of detecting linkage points for the living entity visible within the field of view of a user; Paragraph [0047]: the virtual content information may comprise triggering information for virtual content that indicates an arrangement of linkage points defined with respect to a living entity, a state of a living entity, and/or an action of a living entity that prompt the virtual content to be rendered in the augmented reality environment when the arrangement of linkage points, state of the living entity, and/or action of the living entity is detected and/or identified by content triggering component 118. In other words, the triggering information may define a correlation between the virtual content and one or more arrangements of linkage points defined with respect to a living entity, a correlation between the virtual content and a state or action of a living entity, and/or other triggering information related to the virtual content).
Regarding claim 9, Konno, in view of Hariton teaches a method according to claim 7, Hariton discloses wherein the graphical element is one of a plurality of graphical elements (Fig. 3A-4B; Paragraph [0089]: Exemplary display 402 may include multiple virtual content items displayed in the augmented reality environment simultaneously. In an exemplary implementation, exemplary display 402 may include an image of multiple virtual content items generated by image generation component 120 based on the identified action of the living entities (i.e., jumping) and virtual content information associated with virtual content to be displayed when the action of the living entities is identified. The virtual content information may define a correlation between linkage points and the reference frame of the virtual content used to generate the image of the image of multiple virtual content items. The image of virtual content generated by image generation component 120 may be caused to be rendered in the augmented reality environment via display control component), said method further comprising, responsive to identifying which marker from the plurality of markers the marker on the object surface corresponds, selecting the graphical element from the plurality of graphical elements (Fig. 5C; Paragraph [0038]: user interface component 114 may be configured to cause a selectable list of virtual content available to be presented via display device 140 to be provided to a user. The list of virtual content available to be presented via display device 140 may include virtual content stored on or accessible via one or more devices of a user; Paragraph [0082]: a user may select the virtual content information to be obtained by selecting the virtual content the user's wishes to display and/or modify. In such case, content triggering component 118 may be configured to provide instructions to image generation component 120 to generate an image of the selected virtual content to be displayed in an augmented reality environment based on the virtual content information obtained via content management component; Paragraph [0090]: referring to FIG. 5C, exemplary display 510 of an augmented reality environment is illustrated, in accordance with one or more implementations. Exemplary display 510 may include virtual content item 512. Virtual content item 512 may be predefined virtual content associated with the dog. For example, an owner of the dog may select virtual content item 512 as the virtual content to be rendered when the dog is visible within the field of view of a user. As the dog moves within the field of view of a user (either due to movement by the dog and/or movement by the user with respect to the dog), an updated image of virtual content item 512 may be rendered in the augmented reality environment. As such, the virtual content item 512 may be synchronized with the position of the arrangement of linkage points within the field of view of the user so that virtual content item 512 remains superimposed over the dog as the dog moves within the field of view of the user).
Regarding claim 10, Konno, in view of Hariton teaches a method according to claim 1, comprising imaging one or more further markers on the object surface using the depth imaging camera (Hariton: Fig. 1; Paragraph [0033]: user interface component 114 may be configured to generate a user interface that provides a user with information related to system 100. For example, the information related to the system may comprise an indication of one or more connected devices (e.g., a user device such as a smartphone or display device, and/or other devices connectable to system 100), virtual content depicted in the augmented reality environment whether currently visible or not, virtual content available to be presented via display device 140 (e.g., content available via one or more devices of a user, electronic storage 130, and/or other components of system 100), an indication of a direction in which virtual content may be visible via display device 140, an indication of one or more markers visible via display device; Paragraph [0068]: the linkage points may be located on and/or comprise reflective tape strips affixed to the living entity, marker medallions or other jewelry, and/or other items configured to be used to provide linkage points associated with the living entity. The marker medallions or other jewelry may include a pattern formed by an LED grid; Paragraph [0101]: imaging sensor 150 may be physically located within a depth sensing camera communicatively coupled to display device 140 and/or one or more other components of system 100)), said further markers comprising a three-dimensional pattern (Konno: Fig. 83; Paragraph [0689]: the marker D61 is placed on the plane (a table or the like, which is not shown) in the real space, and in the shooting direction of the outer imaging section D23. The marker D61 is a piece of paper that is rectangular-shaped, and an arrow is drawn at the center of the marker D61. The direction of the arrow drawn at the center of the marker D61 is in parallel with the longitudinal sides of the marker D61; Paragraph [0757]: the shape of a 3-dimensional object present in the real space may be recognized by using a camera capable of measuring a depth (distance in the forward direction of the camera) by infrared light or the like, a virtual model having the recognized shape may be set in a virtual space, and the 3-dimensional object may be deformed); generating a representation of each of the further markers (Konno: Fig. 8; Paragraph [0216]: when the marker A61 (real object) is being shot by the outer imaging section A23. As shown in FIG. 8, a square including an arrow is drawn on the marker A61 The CPU A311 performs image processing such as pattern matching for an image obtained by the outer imaging section A23, thereby determining whether or not the marker is included in the image. When the marker A61 is being shot by the outer imaging section A23, the marker A61 is displayed as a real world image in a stereoscopically visible manner on the upper LCD A22, and a virtual object A62 (for example, a virtual object representing a dog) is displayed being superimposed onto the real world image, in a stereoscopically visible manner at the position of the marker A61. It is noted that as shown in FIG. 9, directions (forward direction, rightward direction, and upward direction) are set for the marker A61, a virtual object can be placed with its orientation corresponding to the orientation of the marker A61. For example, the virtual object A62 can be placed on the marker A61 such that the forward direction of the virtual object A62 coincides with the forward direction of the marker A61); matching the representations of the further markers to a representation of a reference three-dimensional pattern in a reference orientation (Konno: Fig. 8; Fig. 75; Fig, 76; Paragraph [0216]: when the marker A61 (real object) is being shot by the outer imaging section A23. As shown in FIG. 8, a square including an arrow is drawn on the marker A61 The CPU A311 performs image processing such as pattern matching for an image obtained by the outer imaging section A23, thereby determining whether or not the marker is included in the image. When the marker A61 is being shot by the outer imaging section A23, the marker A61 is displayed as a real world image in a stereoscopically visible manner on the upper LCD A22, and a virtual object A62 (for example, a virtual object representing a dog) is displayed being superimposed onto the real world image, in a stereoscopically visible manner at the position of the marker A61. It is noted that as shown in FIG. 9, directions (forward direction, rightward direction, and upward direction) are set for the marker A61, a virtual object can be placed with its orientation corresponding to the orientation of the marker A61. For example, the virtual object A62 can be placed on the marker A61 such that the forward direction of the virtual object A62 coincides with the forward direction of the marker A61); comparing the representations of the further markers to the representation of the reference three-dimensional pattern, and thereby further determining a position and orientation of the object relative to the camera (Konno: Fig. 54; Paragraph [0562]: left camera image recognition result data De is data regarding the position relationship between the outer left imaging section C23a and the marker MK and calculated by using a camera image for a left eye shot by the outer left imaging section C23a. As a first example, the data regarding the position relationship is data representing a relative position relationship between the outer left imaging section C23a and the marker MK. As an example, the data regarding the position relationship is data representing the position and/or the orientation of the outer left imaging section C23a in the real world with reference to the position of the marker MK; Paragraph [0609]: as shown in FIG. 75 and FIG. 76, the CPU C311 arranges the virtual character C in the virtual space defined by the marker coordinate system (the coordinate system having the position of marker image MKi defined as the origin and having the axes in the longitudinal direction (Z-axis direction), the lateral direction (X-axis direction), and the normal direction (Y-axis direction) of the marker image MKi), changes the size of the virtual character C as necessary, and causes the virtual character C to perform the action set through the steps C81 to step C95. For example, when the virtual character C is caused to walk around the origin of the marker coordinate system, a display as if the virtual character C is walking around the marker image MKi is shown; Paragraph [0621]: the marker MK arranged in the real world is used as the imaging subject whose image is to be shot. When an image of the marker MK is shot and the marker MK is displayed as a marker image MKi, the virtual character C is additionally displayed on or near the marker image MKi. For realizing this, the marker MK is used in order to recognize the relative position relationship between the real world and the imaging apparatus (outer imaging section C23) as well as the orientation of the imaging apparatus, and to set a position at which the virtual object, a letter, or the like is to be additionally displayed in accordance with the result of the recognition).
Regarding claim 11, Konno, in view of Hariton teaches a method according to claim 10, Hariton discloses comprising identifying on the marker and the one or more further markers an identifying mark uniquely identifying that marker, and determining a position of the marker and one or more further markers on the surface of the object based on the identifying mark on each of the marker and one or more further markers (Fig. 3A-3B; Paragraph [0043]: given linkage point of living entity 202 may be matched with a given point of virtual content 204 based on the arrangement of the linkage points of living entity 202 and/or based on a pre-defined correlation between linkage points defined with respect to particular features of living entity 202 (i.e., the head, abdomen, knees, feet, etc.) and points of virtual content 204 associated with corresponding features of a living entity. Living entity 202 is depicted wearing glasses in exemplary correlation 200. The glasses worn by living entity 202 may or may not be involved in the rendering of virtual content in an augmented reality environment by system 100, as described further below with respect to FIG. 3A and FIG. 3B).
Regarding claim 12, Konno, in view of Hariton teaches a method according to claim 1, Hariton discloses wherein the marker is a three-dimensional grid comprising grid elements, wherein one or more of the grid elements are raised grid elements (Paragraph [0068]: marker medallions or other jewelry may include a pattern formed by an LED grid. In an exemplary implementation in which a living entity visible within the field of view of a user comprises an animal, the linkage points may be located on and/or generated by a collar, a wearable pet item, and/or one or more other animal accessories worn by or affixed to the animal. In some implementations, an IR camera may be used to identify linkage points located and/or comprising medallions or other jewelry that includes a pattern formed by an LED grid. Display device 140 and/or imaging sensor 150 may comprise or be physically located in an IR camera capable of identifying linkage points located and/or comprising medallions or other jewelry that includes a pattern formed by an LED grid).
Regarding claim 13, Konno, in view of Hariton teaches a method according to claim 2, Konno discloses wherein the display is a display of a user device (Fig. 1; Abstract: hand-held image display apparatus includes a touch panel, a stereoscopic display apparatus, a first imaging section, and a second imaging section. The hand-held image display apparatus detects a marker from a real world image).
Regarding claim 14, Konno, in view of Hariton teaches an object tracking system comprising a depth imaging camera (Konno: Paragraph [0757]: the shape of a 3-dimensional object present in the real space may be recognized by using a camera capable of measuring a depth (distance in the forward direction of the camera) by infrared light or the like, a virtual model having the recognized shape may be set in a virtual space, and the 3-dimensional object may be deformed), a processor and a memory (Konno: Fig. 6; Paragraphs [0194]-[0195]: shown in FIG. 6, the game apparatus A10 includes, in addition to the components described above, electronic components such as an information processing section A31, a main memory A32, an external memory interface (external memory I/F) A33, an external data storage memory I/F A34, an internal data storage memory A35, a wireless communication module A36, a local communication module A37, a real-time clock (RTC) A38, an acceleration sensor A39, a power supply circuit A40, an interface circuit (I/F circuit) A41, and the like. These electronic components are mounted on an electronic circuit substrate, and accommodated in the lower housing A11 (or the upper housing A21)…information processing section A31 is information processing means which includes a CPU (Central Processing Unit) A311 for executing a predetermined program, a GPU (Graphics Processing Unit) A312 for performing image processing, and the like. The CPU A311 of the information processing section A31 executes a program stored in a memory (for example, the external memory A44 connected to the external memory I/F A33 or the internal data storage memory A35) adapted to perform a method according to claim 1 (see claim 1).
Regarding claim 15, Konno, in view of Hariton teaches an object tracking system according to claim 14, Konno discloses wherein the object tracking device is provided by a user device (Paragraph [0020]: One or more operation buttons are provided, on the inner side surface of the lower housing, at each of a position that allows a user to operate the one or more operation buttons with the right hand while the user is holding a right end portion of the lower housing with the right hand, and a position that allows a user to operate the one or more operation buttons with the left hand while the user is holding a left end portion of the lower housing with the left hand. The image display apparatus further comprises a switch for switching display between stereoscopic display and planar display, the switch being provided at end portions of the inner side surface and a right side surface of the upper housing).
Regarding claim 16, Konno, in view of Hariton teaches an object tracking system according to claim 15, Hariton discloses wherein the user device is a smartphone (Paragraph [0033]: the information related to the system may comprise an indication of one or more connected devices (e.g., a user device such as a smartphone or display device, and/or other devices connectable to system 100)).
Regarding claim 17, Konno, in view of Hariton teaches a computer program comprising computer implementable instructions which when implemented on a processor of an object tracking device controls the processor (Konno: Fig. 6; Paragraphs [0194]-[0195]: shown in FIG. 6, the game apparatus A10 includes, in addition to the components described above, electronic components such as an information processing section A31, a main memory A32, an external memory interface (external memory I/F) A33, an external data storage memory I/F A34, an internal data storage memory A35, a wireless communication module A36, a local communication module A37, a real-time clock (RTC) A38, an acceleration sensor A39, a power supply circuit A40, an interface circuit (I/F circuit) A41, and the like. These electronic components are mounted on an electronic circuit substrate, and accommodated in the lower housing A11 (or the upper housing A21)…information processing section A31 is information processing means which includes a CPU (Central Processing Unit) A311 for executing a predetermined program, a GPU (Graphics Processing Unit) A312 for performing image processing, and the like. The CPU A311 of the information processing section A31 executes a program stored in a memory (for example, the external memory A44 connected to the external memory I/F A33 or the internal data storage memory A35) to perform a method according to claim 1 (see claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613